Exhibit 21SUBSIDIARIES OF THE REGISTRANTState or Jurisdiction of Incorporation or Organization1Frederick Electronics Corp.United States2Plantronics India Private LimitedIndia3Plantronics Pty. LimitedAustralia4Brazil Plantronics Telecommunicacoes Ltda.Brazil5Plantronics Canada Inc.Canada6Plantronics International Ltd.Cayman Islands7Plantronics Communications Technology (Suzhou) Co., Ltd.China8Plantronics Trading (Suzhou) Co., LtdChina9Plantronics Middle East FZEDubai10Plantronics Services GmbHGermany11Plantronics Rus LLCRussia12Plantronics Japan Ltd.Japan13Plantronics Europe Ltd.Malta14Plamex, S.A. de C.V.Mexico15Plantronics B.V.Netherlands16Plantronics Singapore PTE LTDSingapore17Plantronics LimitedUnited Kingdom18Plantronics Chile Ltda.Chile
